UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1322


NICOLLE CONYERS,

                Plaintiff - Appellant,

          v.

VIRGINIA HOUSING DEVELOPMENT AUTHORITY,

                Defendant - Appellee,

          and

CHRISTINE CAVANAUGH; MARK MCBRIDE; SUSAN DEWEY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00458-JRS)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicolle Conyers, Appellant Pro Se.       Edward M. Eakin,      III,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicolle    Conyers     appeals    the    district   court’s      order

granting    summary     judgment      in     favor    of    Virginia    Housing

Development Authority on Conyers’ discrimination and retaliation

claims under Title VII of the Civil Rights Act of 1964, as

amended.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Conyers v. Va. Hous. Dev. Auth., No. 3:12-cv-

00458-JRS   (E.D.     Va.   Feb.   26,   2013).      We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2